Title: To George Washington from Francis Willis, Jr., 2 June 1774
From: Willis, Francis Jr.
To: Washington, George



Sir
Belvoir June 2d 1774

Since I wrote to you by the Colchester post, I receivd yours wherein you observe that Colonel Fairfax thinks that the raccoon branch might be rented at the highest bidder for fifty pounds a year. I am doubtful that he is not farther wrong than myself I do think that by seting it up the highest bidder it would over go thirty pounds but not withstanding that, I do not approve the plan. I want the fisherys to enable us to rent the House and plantation and while I am obligd to keep the House and Land, would chuse to keep the Fisheries as I think they may encourage some person to take the whole together hopeing to clear by the fisheries the rent of the House &ca. Their has been a Tenant with me of Colonel Fairfax one parker whom pays £3.10 a year for the place he lives on he never obtaind a Lease from the Colo. but says that the last time he spoke to Colo. Fairfax on that subject which was a few Days before he left this place that he told him he would leave it in his Will that he should not be turnd off with respect to the truth of what the Tenant says I can not under take to judge. he is contented to have one hundred Acres laid off to him the first year rent free or have a House

Built, agreable to a promis he says he obtaind from Colonel Fairfax as he has paid a rent from the first entering ⟨into⟩ to an old house on the land that will not serve him, Their is another Tenant the widdow petet whom pais 750 lb. Tobo. I suppose her in the same ⟨Bog⟩ altho. I have not seen Her, Daniel Stone desires to have the refuseal of west point fishery & 200 acres Land at £20. I have mentioned those Tenants & Daniel Stone as I am willing to oblige them if you approve of it, I could wish if convenient to you to have the sale before Harvest as I am doubtful it may be very inconveniant for me to leave home in August on acct of Mrs Willis. I mention this circumstance of the time of sale, mearly because it may be quite indeferant to you (but if it is not) I would not chuse to be considered, or interfear with Your Conveniance. I am Sir your Mt Obt Sert

Frans Willis Junr

